KRAMER LEVIN NAFTALIS & FRANKELLLP Ernest S. Wechsler Partner Phone212-715-9211 Fax212-715-8000 ewechsler@KRAMERLEVIN.com September 21, 2007 VIA EDGAR and BY FED EX United States Securities and Exchange Commission Division of Corporation Finance One Station Place 100 F 450 Fifth Street, N.WE. Washington, D.C. 20549-0406561 Attn:Kathleen Collins Re: BluePhoenix Solutions Ltd. (the “Company”) Form 20-F for the Fiscal Year Ended December 31, 2006 Filed on March 30, 2007 Form 6-K filed on May 9, 2007 File No. 333-06208 Dear Ms. Collins: Enclosed is a memorandum (the “Memorandum”) from the Company setting forth responses to the comments of the Staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) in its letter to the Company, dated August 2, 2007 (the “Comment Letter”), with respect to (i) the Company’s Form 20-F for the fiscal year ended December 31, 2006 (the “Form 20-F”), which was filed with the Commission on March 30, 2007, and (ii)the Company’s Form 6-K (the “Form 6-K”), which was filed with the Commission on May 9, 2007. For your convenience, the Staff’s comments contained in the Comment Letter have been restated in the Memorandum below in their entirety, with the responses to each comment set forth immediately under the comment.The headings and numbered paragraphs in the Memorandum correspond to the headings and numbered paragraphs of the Comment Letter.Please note that the Company has included a draft of proposed revisions for a proposed AmendmentNo. 2 to the Form 20-F (the “Proposed Amendment No. 2”) setting forth the revisions to the Form 20-F described in the Company’s responses to the Staff’s comments. We are sending courtesy copies of this letter, the Memorandum, and the Proposed Amendment No. 2 to you by Federal Express. Regards, /s/ Ernest S. Wechsler Ernest S. Wechsler 1177 AVENUE NEW YORK NY 10036 PHONE 212-715-9100 FAX 212-715-8000 www.kramerlevin.com ALSO AT 47 AVENUE HOCHE 75008 PARIS FRANCE BLUEPHOENIX Leading Enterprise IT Modernization M E M O R A N D U M TO: Kathleen Collins FROM: BluePhoenix Solutions Ltd. DATE: September 21, 2007 RE: BluePhoenix Solutions Ltd. File No. 333-06208 Please find attached BluePhoenix Solutions Ltd.’s responses to the comments of the Staff of the Division of Corporation Finance of the Securities and Exchange Commission in its letter to BluePhoenix Solutions Ltd., dated August 2, 2007. BLUEPHOENIX Leading Enterprise IT Modernization BluePhoenix Solutions Ltd. Form 20-F for the fiscal year ended December 31.2006 Item 5. Operating and Financial Review and Prospects Operating Results. page 44 1. There are many instances where two or more sources of a material change have been identified, but the quantitative and/or qualitative factors for each source that contributed to the change were not disclosed (e.g. how the expansion of offshore centers resulted in a reduction to cost of revenues, what contributed to the change in software development costs, etc.). Please tell us how you have considered quantifying and/or qualifying each source that contributed to a material change in your MD&A discussion pursuant to Section III. D) of SEC Release 33-6835 and how you intend to comply with such guidance. Similarly, we also note that revenues increased in fiscal 2006 compared to fiscal 2005 due to the “growing realization by major enterprises that are dependent on legacy core systems, of the inevitability of it modernization for staying effective, competitive and efficient.” Tell us how you considered expanding your disclosures to quantify the changed in sales volume and in your product mix. Company Response: In response to the Staff’s comment, the Company revised its disclosure in Item 5, “Operating and Financial Review and Prospects—Operating Results” of the Proposed Amendment No. 2 to include the requested additional information. Liquidity and Capital Resources. page 50 2. We note that your discussion of cash flows from operating activities focuses on changes from non-cash items rather than significant changes in operating assets or liabilities (e.g. the increase in trade receivables of $8.5 million). When preparing the discussion and analysis of cash flows, you should address material changes and the related underlying drivers. In this regard, please tell us how you considered the guidance in Section IV.B of SEC Release 33-8350 and Section III. C of SEC Release 33-6835. Company Response: In response to the Staff’s comment, the Company revised its disclosure in Item 5, “Operating and Financial Review and Prospects—Liquidity and Capital Resources—How We Have Financed Our Business” of Proposed Amendment No. 2 to include the requested additional information. Consolidated Statements of Operations. page F-3 3. We note you present revenue from software products and services (i.e. PCS and consulting) as a single line item on the face of the Consolidated Statements of Operations. 1 BLUEPHOENIX Leading Enterprise IT Modernization Please tell us how you considered presenting product and services revenues and related costs of revenue as separate line items pursuant to Rule 5- 03(b)1 and 2 of Regulation S-X and Item 17 of Form 20-F. We remind you that the aforementioned Rule does not prohibit allocating revenues between product and services based on reasonable estimates under GAAP, such as VSOE. Company Response: In response to the Staff’s comment, the Company revised its presentation in the consolidated statements of operations on page F-3 in Proposed Amendment No. 2 to include product and services revenue separately to comply with Rule 5-03(b)1 and 2 of Regulation S-X and Item 17 of Form 20-F. The Company also amended Item 5, “Operating and Financial Review and Prospects—Operating Results” of Proposed Amendment No. 2 to include the discussion related to that information. Note 1. Summary of Accounting Principles K. Recognition of Revenue, page F-14 4. We note your disclosures regarding the Company’s multiple-element arrangements where you indicate that the fair value for post-contract support (PCS) is based on the price charged on separate PCS renewal contracts and the fair value for consulting services is based on standalone sales. Please clarify what you mean by “separate PCS renewal contracts.” Are you referring to stated renewal rates included in a contract or separate sales of PCS? If the former is the case then please tell us how you determined the renewal rates are substantive. In this regard, please provide the range of renewal rates and tell us what percentage of your customers actually renew at such rates. If the latter is the case, then please explain the methodology used to determine vendor specific objective evidence (VSOE) of undelivered elements. Specifically describe the process you use to evaluate the various factors that effect your VSOE including customer type and other pricing factors (e.g., geographic region, purchase volume, competitive pricing, etc.). In your response, please tell us the volume and range of standalone sales used to establish VSOE for each applicable element. Further, address the issue that if your VSOE varies from customer to customer how you can reasonable estimate VSOE. In your response, tell us how you considered the guidance in paragraphs 10 and 57 of SOP 97-2. Company Response: The Company typically sells its software products and services in standalone contracts for software product licenses, services or Post Contract Support (“PCS”). The arrangements that include multiple elements are usually arrangements in which the Company sells a software product license and PCS. In 2006, 6.1 % of the Company’s consolidated revenues were generated through sales of licenses and PCS. 2 BLUEPHOENIX Leading Enterprise IT Modernization The Company follows paragraph 10 of SOP 97-2, “Software Revenue Recognition,” as amended, and allocates the total fee arrangement to the software and the PCS undelivered element based on vendor-specific objective evidence (“VSOE”). The Company allocates the total fee arrangement based on the guidance set forth in paragraph 57 of SOP 97-2 which states that “the fair value of the PCS should be determined by reference to the price the customer will be required to pay when it is sold separately,” as described below. The Company calculates the fair value of PCS in two different manners, depending on the circumstances. Fair value is based on either (i) the consistent renewal rate of the PCS stated in the relevant contract, or (ii) the price charged when the PCS is sold separately. In either case, the portion of the fee arrangement allocated to the PCS is recognized as revenues ratably over the term of the PCS arrangement. VSOE for our solution “Visual MainWin for the Unix and Linux platforms” (“MainWin”) is based on the renewal rate as stated in the specific arrangement. For MainWin licenses sold at a price above $100,000, the renewal rate stated in the contract is based on the PCS price list. This price list has been in use for the past five years. The price is $25,000 per platform in use, and the renewal rate is at the same price. For licenses that are sold at a price below $100,000, the fee for the PCS stated in the contract is 15% to 20% of the price of the original license sold. All of the customers renewing their maintenance renew at the stated renewal rate. In 2006, 20% of the arrangements that included software product licenses and PCS were generated by our MainWin solution. VSOE for solutions other than MainWin is determined using the bell-shaped curve approach by evaluating the price paid for PCS sold separately. Under this method, VSOE of fair value is determined by evaluating the price paid for PCS when sold separately. Most of the annual PCS contracts that are sold separately range in price from 15% to 20% of the previously acquired license. Approximately 82% of the prices for separately sold PCS arrangements fall within 15% of the median price of 17.5% of the previously acquired license. The data volume that the Company uses includes more than 100 annual PCS contracts. The Company does not consider other pricing factors (e.g., geographic region, purchase volume, competitive pricing) in determining the VSOE, since based on the Company’s business history, these other pricing factors do no affect the price of the PCS. Generally, customers’ agreements match the fair value of the PCS as determined by the bell-shaped curve approach. The Company follows the guidance of TPA 5100-55, and accordingly, determines the VSOE using that consistent percentage of the stated license fee of the respective arrangements. 3 BLUEPHOENIX Leading Enterprise IT Modernization In 2006, 2.4 % of the Company’s revenues were generated from arrangements under which the Company sold software products and consulting services together as multiple element arrangements. In these cases, the revenues generated from the consulting services were minimal and primarily consisted of short-term implementation services or training. The additional consulting services are usually provided in the same accounting period in which the product is sold, and as such, the revenues from the entire arrangement are recognized in the same accounting period. The price for the additional consulting services is based on the fair value charged for standalone services rendered in a similar geographic region and on the qualification level of the consultant. In response to the Staff’s comment, the Company revised Note 1.K, “Summary of Significant Accounting Policies—Revenue Recognition” of the financial statements in Proposed Amendment No. 2. Note 10. Commitments and Contingencies, page F-33 5. We note that your contingent liabilities relating to accrued royalties associated with government grants from the Office of the Chief Scientist amounted to $2.7 million as of December 31, 2006. Please confirm that you accrued for these contingent liabilities during fiscal 2006 and tell us where you recorded this liability in your balance sheet. Please provide us with the factors that you considered in determining that it is not probable you will have to pay royalties equal to the full amount of the grants received. Further, please tell us how you considered presenting grants received as separate line item on the Consolidated Statement of Operations pursuant to the guidance of Rule 5-03(b)2 of Regulation S-X and Appendix A: Country Specific Issues of the November 2004 International Reporting and Disclosure Issues in the Division of Corporate Finance, which is available on our website at www.sec.gov. Company Response: The amount of $2.7 million represents the contingent liability for grants received at the balance sheet date, net of royalties paid and accrued to the Office of the Chief Scientist (the “OCS”) in Israel. The accrued royalties for fiscal 2006 amounted to $13 thousand and are recorded as a liability in the “Other Accounts Payable and Accruals” line item on the balance sheet. According to the agreement with the OCS, royalties are paid only if and when the product is sold to an end customer. The royalties are at the rate of 3% based on actual sales generated from the funded products up to 100% of the grant received, and the royalties are recorded at the time of the sale. The Company follows the matching rule in accordance with paragraph 209 of Statement of Financial Accounting Concepts No. 6, “Elements of Financial Statements—a replacement of FASB Concepts Statement No. 3” (incorporating an amendment of FASB Concepts Statement No. 2), which determines that royalties may accrue either with the passage of time or as units are produced or sold, depending on the agreement. Accordingly, the 4 BLUEPHOENIX Leading Enterprise IT Modernization Company accrues the royalties only when it sells the funded products. At the balance sheet date, the Company was unable to estimate whether future sales would be at a probable level under FAS 5, since the obligation rises and the liability accrues only after an actual sale. The Company received grants from the OCS for research and development efforts. The Company’s financial statements complied with Rule 5-03(b)2 of Regulation S-X and Appendix A: Country Specific Issues of the November 2004 International Reporting and Disclosure Issues in the Division of Corporation Finance. Accordingly, research and development grants were presented in the statement of operations as an offset to related research and development expenses. The annual grants received in 2006 and 2005 were $417 thousand and $319 thousand, respectively, and 4.0% of the total research and development costs in both years. Accordingly, and as set forth in Appendix A, since the annual grants were immaterial as a percentage of the research and development costs, the annual grants received were not presented as a separate line item on the statement of operations. Note 11. Shareholders’ Equity Employee Share Option Plans, page F-39 6. We note that you accelerated 1,373,987 unvested share options on December 27, 2005 in anticipation of the adoption of SFAS 123(R). Tell us how you accounted for the additional compensation cost as a result of the modification to accelerate vesting in accordance with APB 25 and FIN 44. Please quantify how many of the accelerated share options were out-of-the money. Further, please tell us how this transaction is reflected in your financial statements. Company Response: All accelerated options were out-of-the money, as the exercise price was higher than the market price of the shares at the acceleration date. Accordingly, there was no additional expense to charge to earnings in accordance with APB 25 and FIN 44. In accordance with FAS 123 (as amended by FAS 148), in the Company’s pro-forma table in Note 1.J, “Summary of Significant Accounting Policies— Employee Share Options” in the Company’s notes to consolidated financial statements in Proposed Amendment No. 2, the Company presented the stock-based compensation expenses resulting from the acceleration as if such expenses were accounted for under the fair value method. 7. We note that you adopted SFAS 123(R) on January 1, 2006 and that your current disclosures do not appear to provide all of the disclosures required by SAB 107 and SFAS 123(R). Please tell us your consideration for the disclosure requirements of SAB No. 107, 5 BLUEPHOENIX Leading EnterpriseIT Modernization Section H, Question 1 which includes all disclosures required by paragraphs 64-65, 84 and A240-242 of SFAS 123(R). Company Response: In response to the Staff’s comment, the Company revised Note 1.J, “Summary of Significant Accounting Policies—Employee Share Options” and Note 11, “Shareholders’ Equity” to the financial statements in the Company’s notes to consolidated financial statements in Proposed Amendment No. 2 to include the disclosure required by SAB 107 and SFAS 123(R). Note 11. Shareholders’ Equity Convertible Debentures and Warrants. page F-39 8. We note on page F-41 where you state that the March 2006 issuance of convertible debentures and warrants had the same terms as the initial issuance on March 30, 2004. We further note that the Company considered the anti-dilution adjustment in the March 2004 issuance to be limited and therefore, you accounted for the debentures as conventional convertible instruments. With regards to the March 2006 issuance, however, the Company concluded that since the debentures included an anti-dilution adjustment and the conversion price is not fixed, the Company determined this instrument was not conventional convertible pursuant to the guidance in EITF 05-2 and you further concluded that the debenture contained an embedded conversion feature pursuant to EITF 00-19 and SFAS 133. Considering you indicate that the terms were similar, tell us how you considered the provisions of EITF 05-2, which expands upon the scope of paragraph 4 of EITF 00-19, in determining that the embedded derivative qualified as a conventional convertible instrument for the first issuance and not the second. Further, please clarify your statement on page F-40 that states “the anti-dilution adjustment is limited” for the initial issuance. In this regard, tell us if the “anti-dilution” adjustments refer to the adjustments for stock dividends, stock splits, recapitalization and other similar events. Please include your analysis under paragraphs 12-32 of EITF 00-19, as necessary. Also, please be advised that a beneficial conversion feature is not applicable when the conversion feature is bifurcated. Company Response: Pursuant to a securities purchase agreement, dated March 30, 2004, the Company issued to institutional investors $5 million aggregate principal amount of convertible debentures and warrants for the Company’s ordinary shares. The debentures were due in 2007 and bear interest equal to the six-month Libor. The debentures were convertible into the Company’s ordinary shares for a conversion price of $5.25 per ordinary share, subject to: 6 BLUEPHOENIX Leading Enterprise IT Modernization A. Adjustment for stock dividends, stock splits, recapitalization and other similar events. B. Anti-dilution Adjustment – The fixed conversion price at issuance was determined to be $5.25. Current changes in the Company’s stock price would not affect the conversion price. The only event that would result in an adjustment of the stock price is an issuance of the Company’s ordinary shares at a price lower than the conversion price. Such an issuance is under the control of the Company. In case of such an issuance, the fixed conversion price would be adjusted using the weighted average anti-dilution method. The total adjustment is capped, and will not exceed the equivalent of 250,000 shares. C. Under the agreement with the investors, the Company is obligated to file a registration statement on Form F-3 and to keep it effective. If the Company fails to comply with this requirement, it will have to pay liquidated damages on the debentures of up to 18% per year. The accounting treatment of this transaction was analyzed in 2004, prior to the issuance of EITF 05-02 and the SEC AICPA conference held in December 2005. In March 2006, the Company issued to several institutional investors $3 million aggregate principal amount of convertible debentures. The debentures were issued on the same terms as the previous debentures, except that the conversion price of the debentures is $4.50 per share, and the notes mature in 2009. As was the case with the previous debentures, an issuance of the Company’s ordinary shares at a price below the conversion price would result in an adjustment to the conversion price based on a weighted average anti-dilution method. Paragraph 4 to EITF 00-19 contains a scope exception from the provisions of the EITF for “conventional” convertible debt instrument, and states that pursuant to paragraphs 11(a) and 12(c) of Statement 133, if an embedded derivative is indexed to the reporting entity’s own stock and would be classified in stockholders’ equity if it were a freestanding derivative, that embedded derivative is not considered a derivative for purposes of Statement 133. For purposes of evaluating under Statement 133 whether an embedded derivative indexed to a company’s own stock would be classified in stockholders’ equity if freestanding, the requirements of paragraphs 12–32 of EITF 00-19 do not apply if the hybrid contract is a conventional convertible debt instrument in which the holder may only realize the value of the conversion option by exercising the option and receiving the entire proceeds in a fixed number of shares or the equivalent amount of cash. Paragraph 4 of EITF 00-19 states: “4. The Task Force observed that, pursuant to paragraphs 11(a) and 12(c) of Statement 133, if an embedded derivative is indexed to the reporting entity’s own stock and would be classified in stockholders’ equity if it was a freestanding 7 BLUEPHOENIX Leading Enterprise IT Modernization derivative, that embedded derivative is not considered a derivative for purposes of Statement 133. The Task Force reached a consensus that for purposes of evaluating under Statement 133 whether an embedded derivative indexed to a Company’s own stock would be classified in stockholders’ equity if freestanding, the requirements of paragraphs 12–33 of this Issue do not apply if the hybrid contract is a conventional convertible debt instrument in which the holder may only realize the value of the conversion option by exercising the option and receiving the entire proceeds in a fixed number of shares or the equivalent amount of cash (at the discretion of the issuer).” EITF 00-19 did not clarify the term “conventional” and the interpretation in practice varied. The interpretation was that if the act that gives rise to anti-dilution was under the control of the Company, then the convertible instrument met the definition of conventional convertible instrument since it was at the discretion of the Company to issue additional shares at a price lower than the conversion price, and as long as the issuer controls future issuances, it is considered as proceeds of a fixed number of shares as stated in paragraph 4. The limited anti-dilution provision contained in the debentures is in the Company’s sole control, and the conversion price will be adjusted only if the Company chooses to sell additional ordinary shares at a price below the conversion price. Moreover, in a scenario in which there is an anti-dilution adjustment, such adjustment will be limited, and the amount of additional shares that may be issued as a result of the adjustment will not exceed 250,000 shares. As a result, the Company then concluded that, under the scope exception of paragraph 4 of EITF 00-19, the bifurcation under FAS 133 was not required. As a result, the Company examined further the existence of a beneficial conversion feature under EITF 98-5 and EIFT 00-27 and calculated the benefit as the difference between the effective conversion rate and the share price at the issuance date. EITF 05-02 was issued in June 2005. As stated in paragraph 4 to EITF 05-02, the EITF was issued following the diversity in practice that was previously mentioned. Paragraph 4 of EITF 05-02 states: “The variety of contractual terms included in convertible debt instruments has increased dramatically since the Task Force deliberated Issue 00-19. These contractual terms include, but are not limited to, contingent conversion features (including single or multiple triggers), variable conversion ratios, and call options. Since the term conventional convertible debt is not defined in detail in Issue 00-19, there is diversity in practice in evaluating whether convertible debt instruments containing these features are considered ‘conventional’ for purposes of determining whether the instrument qualifies for the exception provided in paragraph 4 of Issue 00-19” (underscored added). Paragraph 8 to EITF 05-2 which clarifies the term “conventional” states: 8 BLUEPHOENIX Leading Enterprise IT Modernization “Instruments that contain ‘standard’ anti-dilution provisions would not preclude a conclusion that the instrument is convertible into a fixed number of shares. Standard anti-dilution provisions are those that result in adjustments to the conversion ratio in the event of an equity restructuring transaction (as defined in the glossary of Statement 123(R)) that are designed to maintain the value of the conversion option.” Before this clarification, it was unclear that only equity restructuring transactions, as defined in SFAS 123R, are those that meet the definition of standard anti-dilution provisions. Paragraph 11 to EITF 05-2 adds that EITF 05-02 should be applied to new instruments entered into, and instruments modified in, periods beginning after June 29, 2005. Since EITF 05-02 is applied on a prospective method, it is not just an expansion of the conventional convertible definition but rather a settlement of the diversity in practice. As the previous debentures were issued in March 2004 and were not modified after June 29, 2005, the Company concluded that its initial accounting for those debentures was appropriate. Regarding the March 2006 debentures, following the EITF 05-02 analysis, the Company concluded the debentures are non-conventional, and that it should further analyze EITF 00-19. The Company determined that the embedded conversion feature meets the definition of a derivative under EITF 00-19 and would not meet the definition of equity if it were a standalone instrument. The Company has to maintain the F-3’s effectiveness and has to settle the convertible debt at conversion with registered shares. If the Company fails to settle the convertible debt with registered shares, the Company will have to pay penalties. The Company compared the maximum amount of penalties with the difference between the fair value of a registered share and the fair value of an unregistered share and came to the conclusion that the penalty exceeds the difference in value. Therefore, the embedded feature would not meet EITF 00-19 criteria and it should be bifurcated and accounted for under FAS 133. In 2007, the Company followed the guidance of FSP EITF 00-19- 2 for the March 2006 debentures. All the debentures in this discussion were converted into the Company’s shares by the first half of 2007. 9. We also note on page F-39 that the conversion rate for interest on the debentures will be equal to 90% of the volume weighted average price of the Company’s shares on the Nasdaq Global market price 20 trading days preceding the date of interest paid. Tell us how you 9 BLUEPHOENIX Leading Enterprise IT Modernization account for these convertible interest payments. Specifically, please tell us how you considered the guidance of paragraphs 11(a), 12(a) — 12(c)) of SFAS 133 to determine whether or not this feature is an embedded derivative. Please include your analysis under paragraphs 12-32 of EITF 00-19, as necessary to support your conclusions. Company Response: The debentures bear interests at a rate equal to six month Libor. Interest is paid quarterly in cash or in shares at the Company’s discretion. The conversion rate with respect to payments of interest will be equal to 90% of the volume weighted average price of the Company’s shares during the 20 trading days preceding the date of payment of interest. The embedded feature is a purchased put option on the Company’s shares. The put option is out-of-the money and basically worthless to the Company since if it exercises the option, such exercise will place the Company in an undesirable position. If the Company decides to pay the interest in shares (an event that has never happened in the past), at that time, the amount due to investors will be a liability under FAS 150 at the time of decision and will be recorded at approximately 111% of the interest due to pay. This feature is not toxic to other instruments since it is in the control of the Company. In addition, the embedded feature is indexed to the Company’s own stock, according to EITF 01-6 and paragraph 11(a)(1) of SFAS 133. Regarding paragraph 11(a)(2) to SFAS 133, the Company performed an analysis under EITF 00-19. The debenture contract gives the Company the choice of gross-cash settlement or settlement in its own shares. The instrument meets the criterion to be classified as equity under paragraph 8 to EITF 00-19 (the Company has the choice of gross-cash settlement or settlement in its own shares) and meets all the other criteria set forth in paragraphs 12-32. The Company, at its sole discretion, may issue the shares, and it is not obligated to do so. In accordance with the contract, the Company has no obligation to settle the instrument in shares since (i) the Company has no obligation to issue any shares; (ii) the Company has no requirement to net cash settle; (iii) the obligation is based on the price of its share; (iv) there are no cash settled “top-off” or “make-whole” provisions; and (v) none of the other criteria set forth in EITF 00-19 apply. Since the Company concluded that the embedded feature meets the scope exception of paragraph 11(a), it should not be bifurcated under paragraphs 12 (a)-(c). Share Options, page F-43 10. We note that in February 2006, the Company completed an underwritten public offering in Israel of Series A convertible notes in the aggregate amount of $11.5 million. Tell us how the Company evaluated the conversion feature associated with this offering to determine whether it was an embedded derivative that met the criteria for bifurcation under SFAS 133. Specifically, tell us how you considered the criteria in paragraph 12(a) of SFAS 133 and the scope exception of paragraph 11(a) of SFAS 133 in your analysis. Provide us with your analysis for each transaction using the conditions outlined in paragraph 12-32 of EITF 00-19 to support your conclusion. 10 BLUEPHOENIX Leading Enterprise IT Modernization Company Response: In February 2006, the Company completed an underwritten public offering in Israel of Series A convertible notes in an aggregate principal amount of $11.5 million. The price of the notes as determined in the offering was 98% of the principal amount of the notes, and the gross proceeds from the offering of the notes totaled $11.2 million. The notes bear interest at a rate of LIBOR 3 months +1.5% per annum, payable every 3 months beginning on May 1, 2006, with the last payment to be made on February 1, 2011. The principal of the notes is payable in four equal annual installments on February 1 of each of 2008 through 2011. The notes are convertible into ordinary shares of the Company at a fixed conversion rate of one ordinary share per $6.15 principal amount of notes. Holders may convert their notes into the Company’s ordinary shares on any trading day, beginning on the date the notes were first listed for trading until the closing of trade on January 16, 2011, except for certain specified days. The convertible debt does not bear any “non standard” anti-dilution provisions in accordance with EITF 05-02 and therefore meets the scope exception for conventional convertible debt in accordance with paragraph 4 to EITF 00-19. Accordingly, the Company accounted the embedded conversion feature as if it were an equity instrument that is scoped out of SFAS 133 in accordance with the scope exception of paragraph 11(a) to FAS 133 since (i) it is indexed to the Company’s own stock pursuant to EITF 01-06 and (ii) it is scoped out of EITF 00-19. The Company concluded that, due to the fact that the embedded feature would not meet the definition of a derivative following the analysis of paragraph 11, it should not be bifurcated under paragraph 12 to SFAS 133. Since the effective conversion price (the Company took into consideration the discount at issuance date) of the debenture was higher than the share price at the issuance date, no beneficial conversion feature was recorded in accordance with EITF 98-5 and EITF 00-27. 11. We further note that the Company may call for early redemption of the notes, after February 1, 2008. Please tell us how you evaluated this call option under SFAS 133 to determine whether it was an embedded derivative that should be bifurcated from the debt host and accounted for at fair value. Company Response: Under certain circumstances, the Company may call for an early redemption of the notes, after February 2008. Paragraph 12(a) of SFAS 133 states that an embedded derivative instrument shall not be separated from the host contract if the economic characteristics and risk of the embedded derivative instrument are clearly and closely related to the economic characteristics and risks of the host debt. DIG B-16 deals with calls and puts that can accelerate the settlement of debt instruments. The convertible 11 BLUEPHOENIX Leading Enterprise IT Modernization debt passes all the steps in accordance with DIG B-16, the amount paid upon settlement is not adjusted based on changes in an index, the debt does not involve a substantial premium or discount and the call option is not contingent on the occurrence of future events. Therefore, in accordance with DIG B-16, a further analysis of paragraph 13 of FAS 133 is required. None of the scenarios in paragraph 13 apply to the instrument. The convertible debt can only be settled in such a way that the investor would recover substantially all of its initial recorded investment, and the instrument meets the two conditions of paragraph 13(b). Furthermore, DIG B-39 states that “the conditions in paragraph 13(b) do not apply to an embedded call option in a hybrid instrument containing a debt host contract if the right to accelerate the settlement of the debt can be exercised only by the debtor (issuer/borrower).” Therefore, the embedded call option was considered to be “clearly and closely” related to the host debt contract in accordance with SFAS 133, and no bifurcation was required. Form 6-K filed on May 9. 2007 12. We note your GAAP to Non-GAAP reconciliation in the form 6-K noted above. We believe the non-GAAP operating statement columnar format appearing in this 6-K may create the unwarranted impression to investors that the non-GAAP operating statement has been prepared under a comprehensive set of accounting rules or principles while also conveying undue prominence to a statement based on non-GAAP measures. Please remove this presentation, or explain to us in reasonable detail why its retention is justified in light of these concerns. As a substitute for this presentation format, you may consider presenting only individual non-GAAP measures (i.e., line items, subtotals, etc.) provided each one complies with Item 10 of Regulation S-K and question 8 of the Division of Corporation Finance’s Frequently Asked Questions Regarding Use of Non-GAAP Financial Measures. Company Response: The Company believes the Staff is referring to the Form 6-K filed on May 9, 2007, as the Company did not file a Form 6-K on March 5, 2007. In the Form 6-K filed on July 31, 2007, the Company revised its presentation format and provided the financials for both the six and three months ended June 30, 2007. The revised format presents individual non-GAAP measures, including operating profit, net income and diluted earning per share. *** 12 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F O R M20 – F / A2 [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission file number: 005-52583 BLUEPHOENIX SOLUTIONS LTD. (Exact Name of Registrant as Specified in Its Charter) Israel (Jurisdiction of Incorporation or Organization) 8 Maskit Street, Herzlia 46120, Israel (Address of Principal Executive Offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Ordinary shares, NIS 0.01 par value Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Ordinary shares, NIS 0.01 par value (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2006: 14,298,358 Ordinary shares, NIS 0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes []No [X] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicated by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 []Item 18 [X] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] ii TABLE OF CONTENTS P A R TI 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT, AND ADVISERS 2 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE2 ITEM 3. KEY INFORMATION 2 A.Selected Financial Data2 B.Capitalization and Indebtedness3 C.Reasons for the Offer and Use of Proceeds 3 D.Risk Factors 4 ITEM 4. INFORMATION ON THE COMPANY 17 A.History and Development of the Company- 17 B.Business Overview 18 C.Organizational Structure 35 D.Property, Plants and Equipment 36 ITEM 4A. UNRESOLVED STAFF COMMENTS 37 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 37 A.Operating Results 45 B.Liquidity and Capital Resources50 C.Research and Development, Patents and Licenses55 D.Trend Information 55 E.Off-Balance Sheet Arrangements56 F.Tabular Disclosure of Contractual Obligations 56 G. Safe Harbor 56 ITEM 6. DIRECTORS, SENIOR MANAGEMENT, AND EMPLOYEES 56 A.Directors and Senior Management 56 B.Compensation59 C.Board Practices 59 D.Employees66 E.Share Ownership 67 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 69 A.Major Shareholders 69 B.Related Party Transactions 70 C.Interests of Expert and Counsel 74 ITEM 8. FINANCIAL INFORMATION 74 A.Consolidated Statements and Other Financial Information 74 B.Significant Changes 75 ITEM 9. THE OFFER AND LISTING 75 A.Offer and Listing Details75 B.Plan of Distribution 76 C.Markets 76 D.Selling Shareholders 77 E.Dilution77 F.Expenses of the Issue 77 ITEM 10. ADDITIONAL INFORMATION 77 A.Share Capital 77 B.Memorandum and Articles of Association77 C.Material Contracts80 D.Exchange Controls 81 E.Taxation 81 F.Dividend and Paying Agents89 G.Statement by Experts 89 H.Documents on Display89 I.Subsidiary Information 90 iii ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 90 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 90 P A R TII 91 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES91 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 91 ITEM 15. CONTROLS AND PROCEDURES 91 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 91 ITEM 16B. CODE OF ETHICS 92 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 92 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 93 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 93 P A R TIII93 ITEM 17. FINANCIAL STATEMENTS 93 ITEM 18. FINANCIAL STATEMENTS 93 ITEM 19. EXHIBITS 93 iv P A R TI Some of the statements in this annual report, including those in the Risk Factors, Operating and Financial Review and Prospects, and Business Overview sections, are forward-looking statements that involve risks and uncertainties. These forward-looking statements include statements about our plans, objectives, strategies, expectations, intentions, future financial performance, and other statements that are not historical facts. We use words like “anticipates,” “believes,” “expects,” “future,” “intends,” and similar expressions to mean that the statement is forward-looking. You should not unduly rely on these forward-looking statements, which apply only as of the date of this annual report. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described under Risk Factors. As used in this annual report, references to “we,” “our,” “ours,” and “us” refer to BluePhoenix Solutions Ltd. and its subsidiaries, unless otherwise indicated. References to “BluePhoenix” refer to BluePhoenix Solutions Ltd. The name BluePhoenix™ and the names BluePhoenix™ IT Discovery, BluePhoenix™
